Title: From George Washington to the United States Senate, 22 December 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]December the 22nd 1791.

I nominate Gouverneur Morris, of New York, to be Minister Plenipotentiary for the United States at Paris—Thomas Pinckney, of South Carolina, to be Minister Plenipotentiary for the United States at London—and William Short, of Virginia, now Chargé des affaires of the United States at Paris, to be Minister Resident for the United States at the Hague.

Go: Washington

